The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of the Office action of April 6, 2022, and the indicated allowability of claims 18 (now 14), 20, and 29 are withdrawn in view of the newly discovered reference to Bastian et al., US 2007/0233134 A1.  Rejections based on the newly cited reference follow.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 29, line 1, “send” should be replaced by --end--, and on line 2, “insert” should read --inserter--.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, 20, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al., US 2007/0233134 A1, in view of Lodola et al., EP 2 228 026 A1.  Figures 15-16 of Bastian et al. illustrate a joint implant 314 including an intramedullary portion 315 disposed at an oblique angle to an extramedullary portion 317, which defines a threaded hole or aperture 380 for receiving threaded fastener 382 (paragraphs 0051-0052) extending through an inserter hole directly or indirectly interconnected with pocket 384 for receiving the extramedullary portion 317 such that a longitudinal axis of inserter section 320 is parallel with a longitudinal axis of intramedullary portion 315 (abstract; paragraphs 0038, 0053).
Bastian et al. lack mention of implement 314 taking the form of a metatarsal implant, but such was well-known in the art at the effective filing date of the present invention, as seen from previously applied Lodola et al., which discloses an implant having a unitary body [paragraphs 0023 (“good grip”), 0027, 0030-0031 (“practically integral”, “monobloc”)] with intramedullary portion 23 and extramedullary portion 24, the intramedullary portion 23 including, between a curved body 40 and a flat surface tapering to form apex 41, a cylindrical geometry defining a longitudinal axis at an oblique angle to the extramedullary portion 24 (Figures 7-10, 14-17, 20-23; paragraphs 0010, 0020+; MPEP § 2125).
To utilize Bastian et al. for inserting a Lodola et al. metatarsal implant would thus have been obvious, with the ordinary practitioner having been left to devise or select a suitable means for driving into the metatarsal medullary (Lodola et al.: paragraphs 0025, 0031+) and with further motivation provided by the advantages of Bastian et al. (paragraphs 0005-0006, 0038), which encompasses “any joint of the human body” (paragraphs 0011, 0050). 
Regarding claim 15, a threaded aperture 380 (comparable to that shown in Figure 16 of Bastian et al.) being oblique relative to the aforementioned cylindrical geometry of Lodola et al. would have been obvious to one of ordinary skill in the art in order to accommodate a diversity of positions for the extramedullary portion 24 (e.g., Figures 26-28 of Lodola et al.).  Regarding claim 20, a hollow guide or tube for threadingly engaging aperture 380 after deployment would have been obvious in order to utilize said aperture for the affixation of another bone fragment, plate, and/or implant for indications pertaining to smoothing or rounding surfaces, facilitating bone regrowth, and so on.  Regarding claim 29, Bastian et al. further comprises an impact flange 24 (Figures 1-4, 10-11, 15; paragraph 0036).  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the drawings and passages cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774